NEW YORK:
1250 BROADWAY, 36TH FL. STE. 300
NEW YORK, NEW YORK 10001
(212) 726-1104
FAN (212) 726-3104

Via ECF; Total Pages: |

Hon. George B. Daniels, U.S.D.J.
United States District Court
Southern District of New York
500 Pear! Street

New York, NY 10007

Re: Derrick Mullins v. Zia Maria Little Italy, Inc.
Docket No.: 1:19-cv-05324-GBD

Dear Judge Daniels:

This office represents Defendants in the above referenced matter. I respectfully request an
adjournment of the Initial Pretrial Conference currently scheduled for Tuesday, January 7, 2020, at 9:30
a.m. I have a scheduled conference at that time which cannot be rescheduled.

I have conferred with Plaintiff's counsel, and he consents to this rescheduling request. The
parties submit February 24, 2020 for the Court’s consideration for rescheduling. This is the fourth
request for adjournment in this matter, the prior requests were granted.

Thank you for your consideration and kind courtesies in addressing this matter.

MKC/II

cc: Donald J. Weiss, Esq. (via ECF)

On
MKC |
LAW GROUP |

WWW .MKCLAWGROUP.COM
LAW OFFICES OF MICHAEL K. CHONG, LLC

FORT LEE: HOBOKEN:
2 EXECUTIVE DRIVE, STE. 240 300 HUDSON STREET. STE. 10
FORT LEE, NEW JERSEY 07024 HOBOKEN, NEW JERSEY 07024
2201) 947-5200 (201) 708-6675
FAN (201 708-6676 FAX (201) 708-6676
* Please Reply to: FORT LEE EMAIL: MKC@MKCLAWGROUP.COM

D
December 20, 2019 SO ORDERE

The initial conference is

DEC 3 0 2019 adjourned from January 7,
2020 to February 25, 2020 at
9:30 a.m.

 

 

UNITED STATES DISTRICT JUDGE

Respectfully submitted,

Michiel SC feng

Michael K. Chong, Esq.

 

 
